UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4638


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SAQUAN JAVAR ALEXANDER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-cr-00381-FL-1)


Submitted: March 14, 2018                                          Decided: April 4, 2018


Before MOTZ, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John H. Tinney, Jr., HENDRICKSON & LONG, PLLC, Charleston, West Virginia, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Saquan Javar Alexander seeks to appeal his conviction and sentence.             The

Government has moved to dismiss the appeal as untimely.

      In criminal cases, the defendant must file the notice of appeal within 14 days after

the entry of judgment. Fed. R. App. P. 4(b)(1)(A). With or without a motion, upon a

showing of excusable neglect or good cause, the district court may grant an extension of

up to 30 days to file a notice of appeal. Fed. R. App. P. 4(b)(4); United States v. Reyes,

759 F.2d 351, 353 (4th Cir. 1985).

      The district court entered judgment on June 13, 2016. The notice of appeal was

filed on September 18, 2016. Because Alexander failed to file a timely notice of appeal

or to obtain an extension of the appeal period, we grant the Government’s motion to

dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid in the

decisional process.

                                                                             DISMISSED




                                            2